In an action to recover damages for injuries to person and property sustained by plaintiff when defendant’s automobile ran into the rear of his (plaintiff’s) automobile while it was stationary, plaintiff was granted summary judgment. Defendant appeals from a judgment of the Supreme Court, Queens County, entered October 14, 1959, fixing plaintiff’s damages, after a jury trial which was held for that purpose. Judgment affirmed, with costs. If it be assumed that it was error for the court to charge that defendant was obligated to testify if he could throw additional light on the case, such error did not violate any of appellant’s substantial rights and may be disregarded (Civ. Prac. Act, § 106). Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.